784 F.2d 1061
Frederick J. WOLFE and Heather B. Wolfe, his wife,Plaintiffs-Appellees,v.E.F. HUTTON & COMPANY, INC., and Peter Panos, Defendants-Appellants.Joseph GORMAN, Plaintiff-Appellee,v.MERRILL LYNCH, PIERCE, FENNER AND SMITH, INC., a foreigncorporation, Defendant-Appellant,Micah Hollander, Michael Strauss, Defendants.
Nos. 85-3352, 85-5419.
United States Court of Appeals,Eleventh Circuit.
Feb. 28, 1986.

Keith Olin, Bennett Falk, Ruden Barnett McClosky Schuster & Russell P.A., Miami, Fla., for defendants-appellants.
Elmo R. Hoffman, Orlando, Fla., for Wolfe.
Karen A. Gievers, Anderson Moss Russo Gievers & Cohen, P.A., Miami, Fla., for Gorman.
Appeal from the United States District Court for the Middle District of Florida.
Appeal from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 19, 1985, 11th Cir., 780 F.2d 1032)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, and CLARK, Circuit Judges*.
BY THE COURT:
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Judge Anderson is disqualified and did not participate in this decision